DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claim 11 is amended and claim 21 is newly canceled. Claims 11, 12, 15-17, 20 and 23 are under examination.

Rejections Withdrawn
	The previous rejection of claim 21 is withdrawn in response to Applicant’s cancelation of that claim.

Claim Rejections - 35 USC § 103
The rejection of claims 11, 12, 15-17, 20 and 23 under 35 U.S.C. 103 as being unpatentable over Parry (PGPUB 20140066377) in view of Chaudry et al. (WO 

New Objections/Rejection
Claim Objections
Claims 11, 15, 17 and 23 are objected to because of the following informalities.
(i) Claim 11 recites “Relaxin” followed by the acronym “RLX” in parentheses four times. Claim 23 also recites “Relaxin” followed by “RLX” in parentheses. However, it is only necessary to define the acronym the first time it appears in line 3 of claim 11. Afterwards, since all the claims ultimately depend from claim 11, it is not necessary to keep reciting “Relaxin (RLX)”. Alternatively, it is not necessary to use the acronym. The similar issue occurs in claims 15 and 17 with “traumatic brain injury (TBI)”. Since the acronym is already defined in claim 15, the full term need not be written out again in claim 17. Alternatively, it is not necessary to use the acronym.
(ii) It is not necessary to capitalize “relaxin”, which is usually written in lower case. See for instant the review by O. David Sherwood (Endocrine Reviews 25(2):205-234). In addition, the terms “CNS Trauma”, “Traumatic Brain Injury”, “Traumatic Spinal Cord Injury”, “Shaken Baby Syndrome”, “Concussion” and “Ionizing Radiation” are not usually capitalized. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 15-17, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) Claim 11 has been amended to recite “wherein administration of the Relaxin (RLX), the homologue or the variant thereof reduces the levels of IL-6 and IL-17 in the spinal cord”. Claim 11 is drawn to “treating an inflammatory condition of the central nervous system (CNS), other than MS, Alzheimer's Disease and Parkinson's Disease”. Claim 17 recites that the method is also for treating CNS trauma, which is parenthetically defines as including traumatic brain injury, traumatic spinal cord injury, shaken baby syndrome, concussion and ionizing radiation. With the exception of traumatic spinal cord injury, the contemplated conditions do not involve spinal cord injury. For instance, if the intended patient population is those suffering from traumatic brain injury, shaken baby syndrome, concussion or ionizing radiation, it is not clear how the reduction inflammatory cytokine levels in the spinal cord relates to these conditions. Note this rejection could be addressed by placing this list in alternative (“or”) form.  It is 
(ii) In addition, claim 17 recites treating “CNS Trauma”, followed by a parenthetical listing: “(Traumatic Brain Injury, Traumatic Spinal Cord Injury, Shaken Baby Syndrome, Concussion and Ionizing Radiation)”, presumably meant to further define the encompassed types of CNS trauma. The parenthetical recitation following the general term renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. This is similar to using exemplary language: “for example” and “such as” (see MPEP § 2173.05(d)).
Claims 12, 15, 16, 17, 20 and 23 are rejected for depending upon an indefinite claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 has been amended to recite the limitations of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 11, 12, 15-17, 20 and 23 under 35 U.S.C. 103 is rejected over Parry (PGPUB 20140066377—of record) in view of O’Connor et al. (Brain Research 1062 (2005) 171-174), James J. Donkin and Robert Vink (Curr Opin Neurol 23:293-299—hereafter “Donkin”), Burda (Neuron, January 22, 2014; 81: 229-248—of record) and Sarah Claire Hellewell and Maria Cristina Morganti-Kossmann (Mediators of Inflammation, 2012, Article ID 356494, 18 pages; doi:10.1155/2012/356494—hereafter “Hellewell”). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Parry teaches methods of treating vasogenic cerebral edema in a mammal by administering relaxin sufficient to increase expression of aquaporin-4 (AQP4) and efflux of water from the brain, wherein the vasogenic cerebral edema is caused by head trauma (see claims 8, 15; paragraph [0051]; [0063]; [0065]). Parry contemplates the use of classical H1 or H2 relaxins (see paragraph [0046]). The second factor to consider is to ascertain the differences 
(i) Although Parry is silent with regard to the role of T-cell response or gliosis in vasogenic edema and head trauma, the person having ordinary skill in the art at the time of the filing of the invention would have recognized that these processes play a role in their pathophysiology. First, it is noted that Burda reviews the cellular response and reactive gliosis that results from CNS damage and disease, including in diffuse and focal CNS trauma (see p. 230-231; Table 1; Figure 1; p. 232; Figure 2; p. 236; Figure 3; p. 237, left column, last paragraph; p. 240, Figure 5; p. 242, left column, last paragraph). Further, the prior art recognized that vasogenic edema plays a role aberrant immune cell response in traumatic brain injury. For example, Hellewell teaches that traumatic brain injury results in vasogenic edema, which results in “[i]ncreased BBB permeability [that] facilitates the infiltration of peripheral immune cells and activation of resident immune cells, which release chemokines and cytokines and thus perpetuate the inflammatory response in the injured brain, with the end result of cellular dysfunction and death.” See p. 2, right column, 1st full paragraph of Hellewell. Hellewell teaches how activated T cells can also contribute to pathology in traumatic brain injury due to the production of pro-inflammatory cytokines, including IL-1β, and IL-6 (see p. 4, left column, 3rd paragraph).
While the PGPUB by Parry teaches that some studies suggest that AQP4 inhibition might be beneficial in cellular edema, it also teaches that decreased AQP4 expression results in “reduced excretion edema fluid and…an aggravation of vasogenic nd full paragraph). Given the combined teachings of Parry, Burda, Hellewell, and Donkin, it would have been obvious to the person having ordinary skill in the art at the time of the filing of the invention that vasogenic edema is related to aberrant T-cell response and gliosis, which are all sequelae of traumatic brain injury. Further, based upon these combined teachings, the person having ordinary skill in the art would recognize that administering relaxin to reduce edema would lead to the beneficial downstream effects; by reducing edema, he or she would expect a reduction in aberrant immune cell response and gliosis.
(ii) Regarding the co-administration of estrogen to treat traumatic brain injury, O’Connor et al. teach that estrogen attenuates “edema formation following diffuse traumatic brain injury” (see title; abstract). It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of the Parry PGPUB by administering estradiol to a patient population suffering from head trauma, as taught by O’Connor et al. because these represent two complementary approaches to treatment traumatic brain injury. O’Connor et al. teach that estrogen may reduce the blood brain barrier (BBB) permeability (see p. 173, left column, 1st paragraph); a possible explanation for the attenuation of edema. Further, a reduction in BBB permeability would be expected to reduce the influx of activated immune cells, cytokines and chemokines into the brain. See, again p. 2, right column of Hellewell, which discusses the negative downstream effects of vasogenic edema and inflammatory immune response:


The person having ordinary skill in the art would have been motivated to combine the treatments because estrogen reduces edema formation and relaxin increases efflux of fluid in vasogenic edema. In addition, the passage by Hellewell excerpted above (p. 2, right column, 1st paragraph) makes clear how vasogenic edema, increased BBB permeability and perpetuation of inflammatory response are interrelated and contribute to the pathophysiology of traumatic brain injury. The person having ordinary skill in the art would be combining two compositions, each of which was taught in the prior art to be useful for the treatment of head trauma, and each of which target the pathophysiology underlying traumatic brain injury (see MPEP 2144.06 (I)). Furthermore, the person having ordinary skill in the art could have reasonably expected success because of the findings of O’Connor et al.: “[i]n the present study, we have shown that administration of a single physiological dose of either estrogen or progesterone results in a profound attenuation of edema in both ovariectomized female and male animals for up to 72 h after TBI” (see p. 173, left column, 2nd paragraph).
Thus the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
Applicant argues at p. 4 that Parry does not teach or suggest an inflammatory condition of the central nervous system, T-cell response and gliosis, nor the administration of relaxin and estrogen.


Applicant argues at p. 5 that in order to argue inherency, the examiner must establish a rationale, noting that just because a certain amount of relaxin may reduce IL-6 and IL-17 levels in the spinal cord, demyelination, preserve neurofilaments, protect neurons and stop or reverse gliosis, is not sufficient to establish the inherency of that result or characteristic. 

This argument has been fully considered but is not persuasive. Again, combined teachings of Parry, O’Connor, Burda, Hellewell, and Donkin teach how the pathophysiology that underlies traumatic brain injury includes the interrelationship between vasogenic edema, increased permeability of the BBB and activated immune response. The combined teachings of Parry and O’Connor set forth a case of how relaxin and estrogen could both be used to target vasogenic edema, and further, how estrogen may reduce BBB permeability. The amelioration of vasogenic edema and BBB permeability would in turn reduce the pathological inflammatory immune response. In summary, there was a strong motivation and rationale to use these complementary approaches to reducing vasogenic edema and BBB permeability in head trauma even if Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Applicant argues at p. 6 that the mere fact that Parry discloses relaxin and Chaudry discloses estrogen does not suggest or make obvious the use of relaxin and estrogen for treating an inflammatory condition.

This argument has been fully considered, but is not found persuasive. It is noted that the rejection made herein is no longer based upon the combination of the teachings of Parry and Chaudry. Again, combined teachings of Parry, O’Connor, Burda, Hellewell, and Donkin teach how the pathophysiology that underlies traumatic brain injury includes the interrelationship between vasogenic edema, increased permeability of the BBB and activated immune response. The combined teachings of Parry and O’Connor set forth a case of how relaxin and estrogen could both be used to target vasogenic edema, and further, how estrogen may reduce BBB permeability. The amelioration of vasogenic edema and BBB permeability would in turn reduce the pathological inflammatory immune response. In summary, there was a strong motivation and rationale to use these complementary approaches to reducing vasogenic edema and BBB permeability in head trauma.

Applicant argues at p. 7 that Burda argues that reactive gliosis is variable and cannot be treated as a one size fits all, i.e., is unpredictable.
st full paragraph of Hellewell and the summary of the abstract in Donkin. Parry and O’Connor both address the reduction of vasogenic edema in their teachings. Further, O’Connor suggests that estrogen may reduce BBB permeability. 

Applicant argues at p. 8 that the inventors are the only ones to show with their own work that relaxin administration reduces IL-6 and IL-17 the levels in the spinal cord, reduces demyelination, preserves neurofilaments, protects neurons and stops or reverses gliosis.

This argument has been fully considered, but is not found persuasive. Applicant has discovered a property of relaxin administration’s effect on an EAE model, namely, reducing of pro-inflammatory cytokines and demyelination, preserving neurofilaments, protecting neurons and ameliorating gliosis. Nevertheless, there was a strong motivation and rationale to use these complementary approaches to reducing vasogenic edema and BBB permeability in head trauma even if the prior art did not recognize the physical effects of relaxin administration in an EAE mouse model as disclosed in the 

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milia et al. (Italian Journal of Anatomy and Embryology, Vol. 118, n.1 (Suppl .): 92-97, 2013) teach that the administration of relaxin to ischemic stroke patients resulted in improvements in recovery (see p. 94, 1st paragraph). However, some studies suggest there is an association between estrogen replacement therapy and stroke (see Lawrence Brass, Stroke. 2004;35[suppl 1]:2644-2647), thus there is no clear motivation to administer estrogen to treat stroke.
The WO documents by Yue (WO 00/13652—on IDS filed 05/04/2018; also WO 00/48618) teach administering relaxin to treat Alzheimer’s disease, Parkinson’s disease and fibromyalgia. Day et al. (JOURNAL OF NEUROTRAUMA 30:1531-1541, 2013) teach that estrogen is protective in TBI. Finally, the reference by Schroeter and Jander (doi: 10.1385/NMM:7:3:183) teach T-cell activation in neural damage and repair.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649